Case 2:20-cv-01965-JAD-DJA Document 1-3 Filed 10/23/20 Page 1 of 5




            EXHIBIT A




Plaintiff’s Complaint




            EXHIBIT A
     Case 2:20-cv-01965-JAD-DJA Document 1-3 Filed 10/23/20 Page 2 of 5
                                                                           Electronically Filed
                                                                           9/22/2020 9:02 AM
                                                                           Steven D. Grierson
                                                                           CLER OF THE COU

 1     COMP
       LESLIE MARK STOVALL,ESQ.
 2     Nevada Bar No. 2566
 3     ROSS H. MOYNIHAN,ESQ.
                                                                       CASE NO: A-20-821615
       Nevada Bar No. 11848
 4     STOVALL 8c ASSOCIATES                                                     Department 7
       2301 Palomino Lane
 5
       Las Vegas, Nevada 89107
6      Telephone:(702)258-3034
       Facsimile: (702)258-0093
 7     Eserve: court@lesstovall.com
       Attorneysfor Plaintiff
 8
                                           DISTRICT COURT
 9
                                     CLARK COUNTY,NEVADA •
10
       TERRI MOORE,an individual,       )
11                                      )                      CASE NO.:
                       Plaintiff,       )                      DEPT NO.:
12     vs.                              )
                                        )
13
       BJ'S RESTAURANT,OPERATIONS       )
14     COMPANY,ROES 1-X,                )
       and DOE CORPORATIONS I-X,inclusive)
15                                      )
                       Defendants.      )
16
                                        )
17
18                                             COMPLAINT
19            COMES NOW,Plaintiff, TERRI MOORE,by and through her attorneys, STOVALL &
20
       ASSOCIATES,and for his complaint the Defendants, and each ofthem, alleges and state as
21
       follows:
22
23                                                     I.

24           That plaintiff, TERRI MOORE is, and at all times mentioned herein was, a resident of
25     Las Vegas, Nevada.
26
27
28


                                                       1



                                  Case Number: A-20-821615-C
     Case 2:20-cv-01965-JAD-DJA Document 1-3 Filed 10/23/20 Page 3 of 5




 I            The defendant, BJ'S RESTAURANT,OPERATIONS COMPANY.is, and at all times
2      mentioned herein was,a domestic nonprofit corporation duly authorized and licensed to do
 3
       business in the state of Nevada.
4
5
6             That the identities and the capacities ofthe defendants designated herein as DOES I-X or

7      ROE CORPORATIONS I-X,including, but not limited to, individuals, or entities who created or
8
       were responsible for the hazardous condition referred to in this complaint, and whose negligence
9
       cause plaintiff's fall on September 8,2018 at the BJ's Restaurant Inc., located at 2888 Evergold
10
       Dr., Henderson, Nevada 89047 are presently unknown to plaintiff at this time, who therefore,
11
12 sues said defendants by such fictitious names and when their true names and capacities are
13     ascertained, plaintiff will amend her complaint accordingly to insert the same herein.
14
                                                      IV.
15
              That at all times mentioned herein, the named defendants, including, but not limited to
16
17     DOES I-X or ROE CORPORATIONS I-X, were agents, servants, employees orjoint ventures of

18     every other defendant named herein, ant at all times mentioned herein were acting within the
19 scope and course ofsaid agency, employment orjoint venture with knowledge and permission
20
       and consent of all other named defendants whose negligence cause plaintiff's fall on September
21
       8,2018 at the Brs Restaurant, located at 2888 Evergold Dr., Henderson, Nevada 89047.
22
23                                                     V.

24            That on September 8, 2019 plaintiff, TERRI MOORE,slipped on a wet substance and
25
       fell on the floor while walking to the women's restroom at the BJ'S RESTAURANT,located on
26
       2888 Evergold Dr., Henderson, Nevada 89047 causing her to suffer severe bodily injuries.
27
                                                      VI.
28

                                                       2
 Case 2:20-cv-01965-JAD-DJA Document 1-3 Filed 10/23/20 Page 4 of 5




 1          That the defendants negligently maintained the premises in an unsafe condition to wit: 1)
 2   left the wet floor unattended; and 2)failed to give notice ofthe wet substance on the floor.
 3
                                                    VII.
 4
            That the defendants knew or should have known that leaving a wet substance on the floor
 5
 6   and failing to give notice to that dangerous condition created a hazard to customers walking to

 7   the restroom of defendant's restaurant.
 8
                                                    VIII.
9
            That as direct and proximate result ofthe aforementioned negligence ofthe defendants,
10
     plaintiffTERRI MOORE,sustained injuries to her body and limbs, organs and systems, severe
11
12   pain and suffering some or all of which conditions may be permanent and disabling, all to his

13   damages in a sum in excess of$ 50,000.
14
                                                     IX.
15
            That as a direct and proximate result ofthe aforementioned acts ofthe defendant, plainti
16
17   suffered severe emotional injury, anguish and pain and suffering, all to the plaintiff's damages in

18   a sum in excess of$ 50,000.
19                                                   X.
20
            That as a direct and proximate result ofthe aforementioned acts ofthe defendant, plainti
21
     TERRI MOORE,did receive past medical and other treatment for her injuries and said services,
22
23   care and treatment and continuing and shall continue in the future, all to her damage in a sum in

24   excess of$ 50,000.
25
                                                    XI.
26
27
28

                                                      3
     Case 2:20-cv-01965-JAD-DJA Document 1-3 Filed 10/23/20 Page 5 of 5




 1             That the injuries complained of herein, diminish the plaintiffs ability and capacity to
 2     engage in activities to the same extent as prior to the accident, which is the subject of this
 3
       complaint, all to the plaintiff's damages in a sum in excess of$ 50,000.
 4
                                                        XII.
 5
 6            That plaintiff, TERRI MOORE,has been required to engage the services of an attorney

 7     incurring attorney fees and cost to bring this action and is entitled to attorney's fees and costs.
 8             WHEREFORE, plaintiff, expressly reserving his right to amend this Complaint prior to
 9
       or at the time of trial of this action to insert those items of damage not yet fully ascertainable,
10
       prays judgment against the defendants, and each of them as follows:
11
12             I.      For general damages and compensatory damages sustained by plaintiff in an

1:3                   amount in excess of$ 50,000;
14
              2.      For Special damages sustained by plaintiff in an amount in excess of$ 50,000;
15
              3.      For costs of medical care, treatment and other expenses incurred once they are
16
1 7-                  fully ascertained;

18            4.      For loss of enjoyment of life when same has been full ascertained;
19            5.       For reasonable attorney's fees and costs. of suit incurred herein according to proof,
20
              6.      For interest at the statutory rate.
21
               DATED ?//day of September 2020
2?
93
                                                                      LESLIE MARK STOVALL, ESQ.
?4                                                                    Nevada Bar No. 2566
95                                                                    2301 Palomino Lane
                                                                      Las Vegas, Nevada 89107
?6                                                                    A ttorney.for Plaintiff
97

28
